THE COURT.
The petitioner above named was convicted of a misdemeanor for an offense committed against the Juvenile Court Law of the state of California (Deering's Gen. Laws 1923, Act No. 3966), and has appealed to this court from such conviction. Bail, pending appeal, was denied by the superior court. [1] Every legal question involved in this proceeding is identical with those considered in the case of In re Martinson, ante, p. 393 [262 P. 474]. Upon the authority in that case the petitioner is admitted to bail, pending appeal, upon giving a bond in the sum of $1,500, with sureties approved by a judge of the superior court of Sonoma County.
 *Page 1